Citation Nr: 0408298	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
based on procedural considerations and the veteran's 
assertion that his PTSD has worsened since his last 
Department of Veterans Affairs (VA) PTSD examination in 
August 2001, the issue of entitlement to an increased rating 
for PTSD must be remanded for further notice and development 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  This will be addressed more fully in the Remand 
portion of this decision.


FINDING OF FACT

Residuals of cold injury to the feet are related to combat 
service.


CONCLUSION OF LAW

Residuals of cold injury to the feet were incurred during 
combat service.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while VA may not be in 
complete compliance with every aspect of the VCAA with 
respect to this claim, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Satisfactory lay or other evidence that any injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran's separation record reflects that the veteran had 
World War II service and was the recipient of numerous 
medals, including the Purple Heart Medal, the Combat 
Infantryman Badge, and Bronze Star Medal.

Service medical records from February 1944 reflect that the 
veteran was unable to wear his left shoe because of pain and 
swelling of the left foot.  In June 1944, it was noted that 
the veteran had swelling and cyanosis of both feet, and that 
the veteran was exposed to cold weather in January 1944 for a 
period of two weeks.

VA medical examination in February 1947 revealed that the 
veteran complained of moderate pain in the left foot during 
changes of weather.  He further reported that he developed 
"trench foot" at the time his left foot was wounded in 
service, and that cold weather would make his feet swell and 
burn.

VA feet examination in September 2001 revealed that the 
veteran brought the results from a recent arterial Doppler.  
These results were interpreted to reveal poor perfusion 
bilaterally from the ankles to the toes.  The veteran 
reported that he suffered a frostbite injury on both feet in 
approximately January 1944 while in Italy.  He further noted 
that at this time he also received various shrapnel wounds 
that caused him to be thrown into a creek.  He further 
reported that he suffered from frozen feet due to this event 
with both legs turning purple, and that he was hospitalized.  
Since service, he had experienced increased pain or burning 
sensation with extremes of temperature and discomfort was 
also aggravated by prolonged walking.  He also had a pins and 
needles sensation bilaterally, right worse than the left, 
ever since the military which had worsened over the previous 
two years.  The veteran also complained of intermittent 
swelling, and that there was frequent pain over both feet at 
both the dorsal and plantar aspects.  There was also some 
discoloration and when he dangled them they turned red and 
purple.  

Examination of the feet revealed yellow discoloration and 
thickening of the left great toenail in addition to toenails 
3, 4, and 5 on the left.  There was also yellow discoloration 
and thick deformity of toenails 1 through 5 on the right.  
There was no edema but there was some erythematous violaceous 
discoloration of the feet.  Pulses were diminished and there 
was delayed capillary refill at the toes.  There was 
tenderness of the first and third metacarpal phalangeal joint 
bilaterally and deep tendon reflexes were full and 2+ at the 
knees but much reduced to trace at the ankles.  Sensation was 
intact to light tough but reduced to vibration, pinprick, and 
temperature sense of both feet.  The diagnosis was history of 
frostbite injury to feet while in service, peripheral 
vascular disease bilateral feet, reduced sensation to 
vibration, pain, and temperature sense bilaterally, history 
of shrapnel injury to the right foot while in the service, 
onycomycosis bilateral feet, subacute venous thrombosis right 
lower extremity, and mild bilateral hallux valgus 
deformities.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
first notes that while the September 2001 VA feet examiner 
did not specifically state that any of his diagnoses were 
directly linked to the veteran's history of cold injury to 
the feet during service, the Board finds that the examiner's 
statement as to the history of frostbite injury to the feet 
in service coupled with diagnoses of such cold-related 
symptoms as reduced sensation to vibration, pain, and 
temperature sense, permits the Board to give the veteran the 
benefit of the doubt, and conclude that the examiner found 
that the veteran continues to have at least some residual of 
bilateral foot disability that is consistent with exposure to 
cold during service.  In addition, service medical records 
from June 1944 noted that the veteran had swelling and 
cyanosis of both feet, and that the veteran was exposed to 
cold weather in January 1944 for a period of two weeks.  The 
Board further finds that 38 U.S.C.A. § 1154(b) (West 2002) 
also permits the Board to presume the incurrence of such 
injury in connection with the veteran's concurrently 
sustained shrapnel wounds if it is consistent with the 
circumstances, conditions, or hardships of such service, and 
the Board finds that incurrence of frostbite of the feet is 
consistent with being thrown into a creek during winter as a 
result of an explosion during combat.

Thus, having determined that combat service has been 
established and that the claimed disability is consistent 
with such service, the remaining matter for consideration is 
whether service connection for residuals of cold injury to 
the feet has been rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b).

In this regard, the Board notes that the record does not 
contain a medical opinion that finds that there are no 
current residuals of cold injury to the feet that are 
connected to service.  In fact, the Board finds that the 
September 2001 VA feet examiner's decision to include the 
veteran's history of frostbite injury to the feet in his 
diagnosis implies that the examiner agrees that at least some 
of the current findings are consistent with such a history.  

Accordingly, the Board finds that the evidence currently of 
record fails to rebut the presumption of service connection 
under 38 U.S.C.A. § 1154(b), and resolving every reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for residuals of cold injury to the feet is 
warranted pursuant to 38 U.S.C.A. § 1154(b).  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  


ORDER

The claim for service connection for residuals of cold injury 
to the feet is granted.


REMAND

As was noted earlier, a statement from the veteran in 
November 2002 reflects his belief that his PTSD is worse than 
as evaluated at his last VA PTSD examination, and the Board 
further notes that the veteran previously asserted in April 
2002 that one of his treating physicians took exception to 
the rating assigned to this disability and that the veteran 
has not been afforded a comprehensive VA PTSD examination 
since September 2001.  Accordingly, the Board finds that the 
VCAA requires that the veteran be afforded a new PTSD 
examination to ascertain the nature and severity of 
disability associated with his service-connected PTSD.  

The Board further notes that the veteran's representative has 
asserted in a brief in March 2004 that the Board is obligated 
to remand this case based on the failure of the regional 
office (RO) to properly notify and/or develop this matter 
under the VCAA. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The issue of entitlement to an 
increased evaluation for PTSD should 
again be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



